Case 3:18-cr-05141-BHS Document 32-2 Filed 04/22/19 Page 1 of 33




                  EXHIBIT B
                  Case 3:18-cr-05141-BHS Document 32-2 Filed 04/22/19 Page 2 of 33
AO 106 (Rev. 04/10) Application for a Search Warrant



                                        UNITED STATES DISTRICT
                                                                       for the
                                                          Western District of Washington                     MAR 02 2018
              In the Matter of the Search of                              )
          (Briefly describe the property to be searched                   )
           or identify the person by name and address)
                                                                          )
                                                                          )
                                                                                    Case No.   /7/J/ f- S-olf 7
The subject premises of 100 174th Street S., Spanaway,
    WA 98387, and subject person Donnie Barnes                            )
                                                                          )

                                               APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
pr.f)[)ertv tQ be s.earched and Rive its lpcatipn):                                                  .   .
   me SUDJect premises ana suoiec person as further described in Attachment A, which 1s attached hereto and
  incorporated herein by this reference.

located in the           Western
                    - - - - - ~ - - District of                           Washington
                                                                ---------'"------
                                                                                                 , there is now concealed (identify the.
person or describe the property to be seized):

  See Attachment B, which is attached hereto and incorporated herein by this reference.

           The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                ~ evidence of a crime; ·
                  ~ contraband, fruits of crime, or other items illegally possessed;
                  ~ property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
              Code Section                                                          Offense Description
        Title 18, USC§ 2252 (a)(2)                    Receipt or Distribution of Child Pornography
        Title 18, USC§ 2252(a)(4)(B)                  Possession of Child Pornography
        Title 18, USC§ 2251(a)                        Production of Child Pornography
           The application is based on these facts:
        See attached Affidavit

           ~ Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                              ~,~-
                                                                                     SPECIAL AGENT REESE E. BERG, HSI
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date:   1!/taruh              ~I
                                  I
                                      pf)/ g1

City and state: TACOMA, WASHINGTON                                               THERESA L. FRICKE, U.S. MAGISTRATE JUDGE
                                                                                                Printed name and title
                                                                                                                         2018R00227

                                                                                                                                           000001
           Case 3:18-cr-05141-BHS Document 32-2 Filed 04/22/19 Page 3 of 33




 1                                       ATTACHMENT A
 2                             Description of Property to be Searched
 3          The SUBJECT PREMISES is the property located at 100 174th St. S., Spanaway,
4    Washington 98387, and is more fully described as unit "100" of a blue in color two-story
 5 duplex with white trim that sits on the southwest comer of 174th St.Sand A St. Unit 100
 6 is on the south side of the duplex. The front door to the SUBJECT PREMISES is on the
 7 east side of the building and is white in color. The numbers "100" in a vertical fashion
 8 are posted directly below the exterior light fixture to the right of the garage door, 'and
 9 above the gate. The duplex is surrounded with a wood fence, with a gate leading to the
10 front door. The garage for the SUBJECT PREMISES is on the southeast comer ~fthe
11 quilding and the door faces east.
12
13
14
15
16
17
18
19
20
21
22
23
24
                The search is to include all rooms and persons within the SUBJECT PREMISES,
25
     vehicles located on the SUBJECT PREMISES, and all garage/parking spaces or storage
26
     units/outbuildings exclusively assigned to unit 100 and any digital device(s) found
27
     therein.
28

     ATTACHMENT A - 1                                                    . UNITED STAlES ATIORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO #2018R00227                                                     SEATTLE, WASHINGTON98101
                                                                                  (206) 553-7970



                                                                                                           000002
           Case 3:18-cr-05141-BHS Document 32-2 Filed 04/22/19 Page 4 of 33




 1             The SUBJECT PERSON is Donnie Barnes Sr. (DOB: XXIXX/1967), pictured .
 2    below:
 3
 4
 5
·6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20.
21
22
23
24
25
26
27
28

      ATTACHMENT A - 2                                             UNITED STA1ES AITORNEY
                                                                  700 STEWART STREET, SUITE 5220
      USAO #2018R00227                                             SEATILE, WASHJNGTON 98101
                                                                          (206) 553-7970



                                                                                                   000003
          Case 3:18-cr-05141-BHS Document 32-2 Filed 04/22/19 Page 5 of 33




 1                                      ATTACHMENT B
 2                                   ITEMS TO BE SEIZED
 3          The following records, documents, files, or materials, in whatever form, including
 4 handmade or mechanical form (such as printed, written, handwritten, or typed),
 5 photocopies or other photographic form, and electrical, electronic, and magnetic form
 6 (such as CDs, DVDs, smart cards, thumb drives, camera memory cards, electronic
 ·7 notebooks, or any other storage medium), that constitute evidence, instrumentalities, or
 8 fruits of violations of 18 U.S.C. § 2251(a) (Production of Child Pornography), 18 U.S.C.
 9 § 2252(a)(2) (Receipt or Distribution of Child Pornography), and 18 U.S.C. §
10 2252(a)(4)(B) (Possession of Child Pornography), which may be found at the SUBJECT
11 PREMISES or on the SUBJECT PERSON:
12          1.     Any visual depiction of minor(s) engaged in sexually explicit conduct.and
13· child erotica, in any format or media and any items depicted in those visual depictions
14 that may help to identify the person depicted or the creator of the depictions;
15          2.     Evidence of the installation and use of P2P software, and any associated
16 logs, saved user names and passwords, shared files, and browsing history;
17          3.     Letters, e-mail, text messages, and other correspondence identifying
18 persons transmitting child pornography, or evidencing the transmission of child
19 pornography, through interstate or foreign commerce, including by mail or by computer;
20          4.     All invoices, purchase agreements, catalogs, canceled checks, money order
21   receipts, credit card statements or other documents pertaining to the transportation or
22 purchasing of images of minors engaged in sexually explicit conduct;
23          5.     Any and all address books, names, lists of names, telephone numbers, and
24 addresses of individuals engaged in the transfer, exchange, or sale of child pornography;
25          6.     Any non-digital recording devices and non-digital media capable of storing
26 images and videos.
27          7.     Digital devices and/or their components, which include, but are not limited
28 to:

     ATTACHMENT B - 1                                                     UNITED STATES AITORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO #2018R00227                                                     SEATTLE,VVASIDNGTON98101
                                                                                 (206) 553-7970   ,



                                                                                                          000004
          Case 3:18-cr-05141-BHS Document 32-2 Filed 04/22/19 Page 6 of 33




 1                a.     _Any digital devices and storage device capable of being used to
 2 commit, further, or store evidence of the offense listed above;
 3                b.      Any digital devices used to facilitate the transmission, creation,
 4 display, encoding or storage of data, including word processing equipment, modems,
 5 docking stations, monitors, cameras, printers, encryption devices, and optical scanners;
 6                c.      Any magnetic, electronic, or optical storage device capable of
 7 storing data, such as disks, tapes, CD-ROMs, CD-Rs, CD-RWs, DVDs, printer or
 8 memory buffers, smart cards, PC cards, memory sticks, flashdrives, USB/thumb drives,
 9 camera memory cards, media cards, electronic notebooks, and personal digital assistants;
10                d.      Any documentation, operating logs and reference manuals regarding
11 the operation of the digital device or software;
12                e.      Any applications, utility programs, compilers, interpreters, and other
13 software used to facilitate direct or indirect communication with the computer hardware,
14 storage devices, or data to be searched;
15                f.      Any physical keys, encryption devices, dongles and similar physical
16 items that are necessary to gain access to the computer equipment, storage devices or
17 data; and
18                g.     - Any passwords, password files, test keys, encryption codes or other
19· information necessary to access the computer equipment, storage devices or data;
20         8.      Evidence of who used, owned or controlled any seized digital device(s) at
21 the time the things described in this warrant were created, edited, or deleted, such as logs,
22 registry entries, saved user names and passwords, documents, and browsing history;
23         9.      Evidence of malware that would allow others to control any seized digital
24 device(s) such as viruses, Trojan horses, and other forms of malicious software, as well
25 as evidence of the presence or absence of security software designed to detect malware;
26 as well as evidence of the lack of such malware;
27         10.     Evidence of the attachment to the digital device(s) of other storage devices
28 or similar containers for electronic evidence;

     ATTACHMENT B -- 2                                                    UNITED STAIBS AITORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO #2018R00227                                                     SEATITE, WASHINGfON98101
                                                                                 (206) 553-7970



                                                                                                          000005
          Case 3:18-cr-05141-BHS Document 32-2 Filed 04/22/19 Page 7 of 33




 1         11.    Evidence of counter-forensic programs (and associated data) that are
 2 designed to eliminate data from a digital device;
 3         12.    Evidence of times the digital device(s) was used;
 4         13.    Any other ESI from the digital device(s) necessary to understand how the
 5 digital device was used, the purpose of its use, who used it, and when.
 6         14.    Records and things evidencing the use of the IP addresses 73.140.63.12 and
 7 97.126.88.78 (the SUBJECT IP ADDRESSES) including:
 8                a.     Routers, modems, and network equipment used to connect
 9 computers to the Internet;
10                b.     Records of Internet Protocol (IP) addresses used;
11                C.     Records of Internet activity, including firewall logs, caches, browser
12 history and cookies, "bookmarked" or "favorite" web pages, search terms that the user
13 entered into any Internet search engine, and records of user-typed web addresses.
14
15 The seizure of digital devices and/or their components as set forth herein is
   specifically authorized by this search warrant, not only to the extent that such
16 digital devices constitute instrumentalities of the criminal activity described above,
17 but also for the purpose of the conducting off.;.site examinations of their contents for
   evidence, instrumentalities, or fruits of the aforementioned crimes.
18
19
20
21
22
23
24
25
26
27
28

     ATTACHMENT B - 3                                                    UNITED STAIBS AITORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2018R00227                                                    SEATTLE, WASHINGTON98101
                                                                                (206) 553-7970



                                                                                                         000006
          Case 3:18-cr-05141-BHS Document 32-2 Filed 04/22/19 Page 8 of 33




 1                                      AFFIDAVIT
 2
 3 STATE OF WASHINGTON                  )
 4                                      )      ss
 5 COUNTY OF PIERCE                     )
 6
 7          I, Reese Berg, being duly sworn on oath, depose and state:
 8                   I. INTRODUCTION AND AGENT BACKGROUND
 9          1.     I am an investigative or law enforcement officer of the United States within
10 the meaning of Title 18, United States Code, Section 2510(7). I am currently employed
11   as·aSpecial Agent with Homeland Security Investigations (HSI). I have been afederal
12· law enforcement officer for over 14 years. I have investigated and/or participated in
13 investigations involving narcotics smuggling, hUIIian trafficking/smuggling, firearms
14 trafficking, child pornography, child exploitation, marriage fraud and international
15 criminal gangs. I have also held positions in law enforcement as a Military Police Officer
16 and Military Police Investigator with the U.S. Army for over 20 years. I am a graduate
17 of the 9-week Criminal Investigator Training Program as well as the Immigration and
18 Customs Enforcement Special Agent Training program at the Federal Law Enforcement
19 Training Center in Glynco, Georgia. I am currently assigned as a Special Agent with HSI
20 Seattle, where my duties include child exploitation and child pornography investigations.
21   I have participated in more than thirty child exploitation or child pornography
22 .investigations, and have worked extensively with other investigators involved in these
23 types of ~vestigations:
24          2.     I am submitting this affidavit in support of an application under Rule 41 of
25 the Federal Rules of Criminal Procedure for a warrant to search the. residence located at
26   100 174th St. S., Spanaway, Washington (hereinafter the "SUBJECT PREMISES") more
27 fully described in Attachment A, and the person of DONNIE BARNES, Sr. (the
28 SUBJECT PERSON), for the things specified in Attachment B to this Affidavit, for the

     SA BERG AFFIDAVIT                                                    UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO #2018R00227                                                    SEATILE, WASHINGTON98101
                                                                                 (206) 553.7970



                                                                                                          000007
          Case 3:18-cr-05141-BHS Document 32-2 Filed 04/22/19 Page 9 of 33




 1 reasons set forth below. I also seek authority to examine digital devices or other
 2 electronic storage media. The property and person to be searched is as follows. The
 3 warrant would authorize a search of the SUBJECT PREMISES and persons within and
 4 the SUBJECT PERSON, as well as the seizure and forensic examination of digital
 5 devices found therein, for the purpose of identifying electronically stored data as
 6 ·particularly described in Attachment B, for evidence, fruits, and instrumentalities of
 7 violations of 18 :u.s.c. § 225l(a) (Production of Child Pornography), 18 U.S.C. §
 8 2252(a)(2) (Receipt or Distribution of Child Pornography), and 18 U.S.C. §
 9 2252(a)(4)(B) (Possession of Child Pornography).
10         3.     The facts set forth in this Affidavit are based on my own personal
11 knowledge; knowledge obtained.from other individuals during my participation in this
12 investigation, including other law enforcement officers; review of documents and records
13 related to this investigation; communications with others who have personal knowledge
14 of the events and circumstances described herein; and information gained through my
15 training and experience.
16         4.     Because this affidavit is submitted for the limited purpose of establishing
17 probable cause in support of the application for a search warrant, it does not set forth
18 each and every fact that I or others have learned during the course of this investigation. I
19 have Set forth only the facts that I believe are relevant to the determination of probable
20 cause to believe that evidence, fruits, and instrumentalities of violations of 18 U.S.C.
21   § 2251(a) (Production of Child Pornography), 18 U.S.C. § 2252(a)(2) (Receipt or
22 Distribution of Child Pornography), and 18 U.S.C. § 2252(a)(4)(B) (Possession of Child
                                                                                       .
23 Pornography) will be found at the SUBJECT PREMISES, and on the SUBJECT
24 PERSON.
25         5.     Based on the discoveries I have made, as described below, I believe that an
26 individual at the SUBJECT PREMISES has used a computer or other digital media
27 device to connect to and access a foreign website that is well known to law enforcement
28 and commonly used for child exploitation, via Internet Protocol (IP) addresses

     SA BERG AFFIDAVIT                                                    UNITED STATES ATIORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO #2018R00227
                                                                         SEATTLE, WASHINGTON98101
                                                                                 (206) 553-7970



                                                                                                          000008
         Case 3:18-cr-05141-BHS Document 32-2 Filed 04/22/19 Page 10 of 33




 1 73.140.63.12 and 97.126~88.78 and distributed at least one image depicting a minor
 2 engaged in sexually explicit conduct. I further believe that computers and other digital
 3 devices containing evidence of child pornography will be located at the SUBJECT
 4 PREMISES and/or on the SUBJECT PERSON.
 5                        II. STATEMENT OF PROBABLE CAUSE
 6 A.      Background of Investigation
·7         6.     In February 2018, HSI Cyber Crimes Center (C3) Child Exploitation
 8 Investigations Unit (CEIU) received a referral from the Queensland, Australia Police
 9 Service (QPS). On or about February 22, 2018, the.lead was sent to the HSI Seattle
10 office. The referral listed that the user of the account, TICK10T012TOCK, had posted
11 photos of a young female child to an album on a foreign public photo sharing website.
12 The foreign public photo sharing website is known to me and other child exploitation
13 investigators as a well-known online venue for pedophiles to communicate with each
14 other and post/share albums of photos depicting children engaged in sexually explicit
15 conduct. The profile indicated that TICK10T012TOCK had been registered with the
16 website since August 3, 2017.
17         7.     On or about February 11, 2018, a QPS Officer working in an undercover
18 (UC) capacity noticed a suspicious album on the foreign public photo sharing website,
19 and posted a comment to a photo that TICKIOT012TOCK posted. The photo was in an
20 album containing eleven other photos, all of which appeared to be of a young female.
21 The QPS Officer commented, "oh wow, this is heaven! is this your own work?" User
22 TICK10T012TOCK replied less than two hours later "Yes it is." The photo in question,
23 "IMG_1509.JPG", was posted by TICKIOT012TOCK along with two other photos, all
24 of which appear to depict the same young girl.
25         8.     I reviewed the file "IMG 1509.JPG" which is a close-up photo of the
26 genital area of what appears to be a prepubescent female, hereinafter (female child
27 victim) with olive skin tone. The female child victim is lying face down with a gray
28 blanket partially between her legs and wearing blue panties. The panties appear to be

     SA BERG AFFIDAVIT                                                  UNITED STATES ATI'ORNEY
                                                                       700 STEWART STREET, SUITE 5220
     USAO #2018R00227                                                  SEATILE, WASHINGTON 98101
                                                                               (206) 553-7970



                                                                                                        000009
          Case 3:18-cr-05141-BHS Document 32-2 Filed 04/22/19 Page 11 of 33




 1 manipulated as if they are being pulled to the right to expose the buttocks and genital area
 2 of the child. A portion of the genital area is visible, and I observed no pubic hair. This
 3 photo appears to be the second in a series of three photos posted by the user above. I also
 4 reviewed the other two photos described above, "IMG_I508.JPG" and
 5 "IMq_1510.JPG," each of which appear to depict the same child but from a slightly
 6 farther view, and the female child victim's underwear is in place. The female child
 7 victim appears to be wrapped in the same gray blanket as seen in "IMG_1509.JPG", with
 8 the portion of the blanket that would have been covering her buttocks area pulled upward.
 9 Copies of each of these images have been placed.in an envelope, which will be Exhibit 1
10 to this Affidavit. Exhibit 1 will be made available to the reviewing magistrate judge but
11 will not be filed with the Court and will instead be retained by HSI to be made available
12 if relevant to a future legal proceeding.
13          9.       On or about February 12, 2018, the QPS Officer received an email in reply
14 to his comment on the photo. The email was from dobsr@me.com, and the name
15 associated with the email was "Donnie Barnes". Below is the email exchange that
16 transpired:
17.         Donnie Barnes dobsr@me.com - She's my sweet little toy.
18          QPS Officer - sorry mate, who are you on fforeign public photo sharing website]
19          Donnie Barnes dobsr@me.com-Tick10to12tock
20          QPS Officer - ah yes, ticktock!! what a great name to come up with. i love it.
21          love your toy too! ile bet she tastes devine. please tell me more as I love to wank
22          to stories
23          i have a I Iyo step dau myself but just startin offwith her as i only met her mother
24          online a month ago
25          just stealin Some panties of hers to start offwith & introducing her to french
26          kissing
27          i don't do fantasys either so please be up front if she aint yours
28          thanks

      SA BERG AFFIDAVIT                                                     UNITED STATES ATIORNEY
                                                                           700 STEWART STREET, SUITE 5220
      USAO #2018R00227                                                     SEATTLE, WASHINGfON98101       .
                                                                                   (206) 553-7970



                                                                                                              000010
         Case 3:18-cr-05141-BHS Document 32-2 Filed 04/22/19 Page 12 of 33




 1         alex
 2         Donnie Barnes dobsr@me.com - She is also my step daughter. She is 11 and
 3         very sexy. And very flirty. She is fun to play with. I can't tell stories right now
 4         but I will later on. Do you have a pie ofyour toy?
 5         QPS Officer - ime at work now so cant send pies. i do have her panties though :)
 6         would love to go wank over her in the stall i my meal break. you ok with that?
 7         you got any pies to send?
 8         (NOTE - with this response, the QPS UC Officer attached three photos of soiled
 9         kid's panties)
10         Donnie Barnes dobsr@me.com - Sounds fan to me.
11         QPS Officer - you got any more pies ofher! can dribble some cum off? :)
12         are you on any tor boards at all? ive been a member for a while now .
13         alex
14         With each email from Donnie Barnes dobsr@me.com, a footer to the email stating
15         it was "Sent from my iPhone".
16
17         10.    The QPS Officet obtained a list of IP logins for the account from the
18 foreign public photo sharing website, which revealed that on numerous occasion~
19 between August 3, 2017, and February 20, 2018, the user TICK10T012TOCK logged
20 into the site. On October 3, 2017, at 11 :00 (GMT), the user logged into the site utilizing
21   the IP address 97.126.88.78 and again on February 20, 2018, at 13:45 (GMT) using IP
22 address 73.140.63.12.
23         11.    On February 21, 2018, HSI Intelligence Research Specialist (IRS) Lauren
24 Morris issued a summons to CenturyLink requesting subscriber information for IP
25   address 97.126.88.78 on October3, 2017 at 11:00 (GMT).
26         12.    On or about February 21, 2018, CenturyLink responded that IP address
27 97.126.88.78 was dynamically assigned, and on October 3, 2017, at 11:00 (GMT) was
28

     SA BERG AFFIDAVIT                                                    .UNITED STATES ATTORNEY ·
                                                                          700 STEWART STREET, SUITE 5220
     USAO #2018R00227
                                                                          SEaTTLE, WASHINGfON98101
                                                                                  (206) 553-7970



                                                                                                           000011
         Case 3:18-cr-05141-BHS Document 32-2 Filed 04/22/19 Page 13 of 33




 1 assigned to J.B. at a residence in Tacoma, Washington. The account number w~s
 2 XXXXXXXXX:1670, and the service was established on September 15, 2015.
 3         13.    On February 21, 2018, IRS Lauren Morris issued a summons to Comcast
 4 requesting subscriber information for IP l;!ddress 73.140.63.12 on February 20, 2018, at
 5 13:45 (GMT).
 6         14.    On or about February 21, 2018, Comcast responded that IP address
 7 73.140.63.12 was dynamically assigned, and on February 20, 2018 at 13:45 (GMT) was
 8 assigned to K.T. at 100 174th St. S., Spanaway, Washington. The account number was
 9 :XXXXXXXXXXXX3402, and the service was established on an unknown date. The
10 email user id for the account was dobsr@comcast.net.
11         15.    IRS Morris, through open source research, determined that the email
12 address dobsr@me.com was linked to a Facebook profile, Donnie.Barnes.923.
13         16.    IRS Morris reviewed the email metadata from the dobsr@me.com emails
14 described above and determined the email user had used an iPhone to access the email
15 account.
16         17.    On February 22, 2018, I conducted open source and law enforcement
17 record checks. I obtained Washington Department of Licensing (DOL) photos of both
18 Donnie 0. Barnes (XX/XX/1967) and K.T. (XX/XX/1982). I also obtained a list of
19 vehicles associated with Donnie Barnes and K.T., one of which was a2004 green Ford
20 Expedition, Washington license BDF8424.
21         18.    On February 27, 2018, !,observed the green 2004 Ford Expedition,
22 Washington license BDF8424, parked in the public parking lot of the Cintas facility at
23 631 Valley Ave. NW, Puyallup, Washington. Later, on the same date, I observed the
24 same vehicle parked in the driveway of the SUBJECT PREMISES. ·
25         19.   I reviewed the Facebook profile Donnie.Barnes.923, and the publically
26 available profile picture shows the individuals whom I previously identified as Donnie
27 Barnes (the SUBJECT PERSON) and K.T. through DOL photos. Donnie Barnes's
28 profile page said he lives in Tacoma, Washington. In Donnie Barnes's friend list, I found

     SA BERG AFFIDAVIT                                                  UNITED STAIBS ATIORNEY
                                                                       700 STEWART STREET, SUITE 5220
     USAO #2018R00227                                                  SEATTLE, WASHINGTON 1)8101
                                                                               (206) 553-7970



                                                                                                        000012
         Case 3:18-cr-05141-BHS Document 32-2 Filed 04/22/19 Page 14 of 33




 1 a link to K.T.'s Facebook profile. I looked at K.T.'s profile picture, and it also was a
 2 photo of Donnie Barnes arid·K.T.. The Facebook profiles for both indicate they work at
 3 Cintas Corporation.
 4         20.    In K.T.'s Facebook photos, I found a photo of two children: a young girl
 5 and boy.
 6         21.    I conducted a record check using law enforcement and publicly available
 7 databa,ses for K.T. 's phone number listed on her Comcast account. That check showed
 8 this phone number was associated with the SUBJECT PREMISES.
 9         22.    In the early morning (6:30 a.m.) of February 28, 2018, I saw K.T. depart
10 the SUBJECT PREMISES, along with two young children, a boy and a girl. The boy
11 appeared to be 6-8 years old and girl appeared to be 9-12 years old. K.T. and the children
12 were in a blue 2008 Honda SUV, Washington license 747YJK, which was registered to
13 K.T. at 5210 N. 9th St., Tacoma, Washington.. The green 2004 Ford Expedition,
14 Washington license DF8424 that was parked at the SUBJECT PREMISES the previous
15 evening had left prior to 5:30 a.m. when I arrived.
16         23.    Later, on February 28, 2018, I went to the public parking lot of the Cintas
17 facility listed above. In the parking lot, I observed Donnie Barnes and K.T: together in
18 the smoking area talking with each other. I also saw in the parking lot the green 2004
19 Ford Expedition, Washington license BDF8424 and the blue 2008 Honda SUV,
20 Washington license 747YJK.
21         24.    On February 28, 2018, at 9:00 p.m., I observed both cars mentioned above
22 parked in the driveway of the SUBJECT PREMISES.
23         25.    On March 1, 2018, at 4:30 a.m., SA Ensley saw the green 2004 Ford
24 Expedition, Washington license BDF8424 and the blue 2008 Honda SUV, Washington
25 license 747YJK parked in the driveway of the SUBJECT PREMISES. Later that
26 morning at 6:02 a.m., SA Ensley saw the SUBJECT PERSON get in the green 2004 Ford
27 Expedition and leave the SUBJECT PREMISES.
28

     SA BERG AFFIDAVIT                                                    UNITED STAlES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO #2018R00227                                                    SEATTLE, WASHINGTON 9810 l
                                                                                 (206) 553-7970



                                                                                                          000013
          Case 3:18-cr-05141-BHS Document 32-2 Filed 04/22/19 Page 15 of 33




 1         26.     As part of this application, I am seeking authority to execute this warrant
 2 before 6:00 a.m. Given the observations of the SUBJECT PERSON's morning routine
 3 described above, I believe they may depart for work prior to or near 6:00 a.m. I would
 4 prefer to execute this warrant while all occupants of the SUBJECT PREMISES are
 5 present. To maximize the chances of that being the case, I hope to execute this warrant
 6 between 4:00 and 6:00 a.m.
 7                        III. PRIOR EFFORTS TO OBTAIN EVIDENCE
 8        · 27.    Any other means of obtaining the necessary evidence to prove the elements
 9 of computer/Internet-related crimes, for example, a consent search, could result in an
10 unacceptable risk of the loss/destruction of the evidence sought. If agents pursued a
11 consent-based interview with Donnie Barnes, or any other unknown resident(s) or
12 occupant(s) of the SUBJECT PREMISES, they could rightfully refuse to give consent
13 and the user who distributed child pornography files·as outlined above could arrange for
14 destruction of all evidence of the crime before agents could return with a search warrant.
15 Based on my knowledge, training and experience, the only effective means of collecting
16 and preserving the required evidence in this case is through a search warrant. Based on
17 rny knowledge, no prior search warrant has been obtained to search the SUBJECT
18 PREMISES or the SUBJECT PERSON.
19                             IV. TECHNICAL BACKGROUND
20         28.     Based on my training and experience, when an individual communicates
21 through the Internet, the individual leaves an IP address which identifies the individual
22 user by account and ISP (as described above). When an individual is using the Internet,
23 the individual's IP address is visible to administrators of websites they visit. Further, the
24· individual's IP address is broadcast during most Internet file and information exchanges
25 that occur.
26         29.     Based on my training and experience, I know that most ISPs provide only
27 one IP address for each residential subscription. I also know that individuals often use
28 multiple digital devices within their home to access the Internet, including desktop and

     SA BERG AFFIDAVlT                                                    UNITED STATES ATIORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO #2018:R.00227                                                  SEATTLE, WASHINGTON98101
                                                                                 (206) 553-7970



                                                                                                          000014
         Case 3:18-cr-05141-BHS Document 32-2 Filed 04/22/19 Page 16 of 33




 1 laptop computers, tablets, and mobile phones. A·device called a router is used to connect
 2 multiple digital devices to the Internet via the public IP address assigned (to the
 3 subscriber) by the ISP. A wireless router performs the functions of a router but also
 4 includes the functions of a wireless access point, allowing (wireless equipped) digital
 5 devices to connect to the Internet via radio waves, not cables. Based on my training and
 6 experience, today many residential Internet customers use a wireless router to create a
 7 computer network within their homes where users can simultaneously access the Internet
 8 (with the same public IP address) with multiple digit~l devices.
 9          30.    Based on my training and experience and information provided to me by
10 computer forensic agents, I know that data can quickly and easily be transferred from one
11 digital device to another digital device. Data can be transferred from computers or other
12 digital devices to internal and/or external hard drives, tablets, mobile phones, and other
13 mobile devices via a USB cable or other wired connection. Data can also be transferred
14 between computers and digital devices by copying data to small, portable data storage
15 devices including USB (often referred to as "thumb") drives, memory cards (Compact
16 Flash, SD, microSD, etc.) and memory card readers, and optical discs (CDs/DVDs).
17          31.    As outlined above, residential Internet users can simultaneously access the
 s
·1   ·internet in their homes with multiple digital devices. Also explained above is how data
19 can quickly and easily be transferred from one digital device to another through the use
20 of wired connections (hard drives, tablets, mobile phones, etc.) and portable storage
21   devices (USB drives, memory cards, optical discs). Therefore, a user could access the
22 Internet using their assigned public IP address, receive, transfer or download data, and
23 then transfer that data to other.digital devices, which may or may not have been
24 connected to the Internet during the date and time of the specified transaction.
25          32.    Based on my training and experience, I have learned that the computer's
26 ability to store images and videos in digital form makes the computer itself an ideal
27 repository for child pornography. The size of hard drives used in computers (and other
28 digital devices) has grown tremendously within the last several years. Hard drives with

     SA BERG AFFIDAVIT                                                    UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO #2018R00227                                                    SEATTLE, WASHINGTON9810l
                                                                                 (206) 553-7970



                                                                                                          000015
          Case 3:18-cr-05141-BHS Document 32-2 Filed 04/22/19 Page 17 of 33




 1 the capacity of four (4) terabytes (TB) are not uncommon. These drives can store
 2 thousands of images and videos at very high resolution.
 3          33.    Based on my training and experience, and information provided to me by
 4 other law enforcement officers, I know that people tend to use the same user names
 5 across multiple accounts and email services.
 6          34.    Based on my training and experience, collectors and distributors of child
 7 pornography also use online resources to retrieve and store child pornography, in.eluding
 8 services offered by companies such as Google, Yahoo, Apple, and Dropbox, among
 9 others. The online services allow a user to set up an account with a remote computing
10 service that provides email services and/or electronic storage of computer files in any
11 variety of formats. A user can set up an online storage account from any computer with
12 access to the Internet. Evidence of such online storage of child pornography is often
l3 found on the user's computer. Even in cases where online storage is used, however,
14 evidence of child pornography can be found on the user's computer in most cases.
15          35.    As is the casewith most digital technology, communications by way of
16 computer can be saved or stored on the computer used for these purposes. Storing this
17 information can be intentional, i.e., by saving an email as a file on the computer or saving
18 the location of one's favorite websites in, for example, "bookmarked" files. Digital
19. information can also be retained unintentionally, e.g., traces of the path of an electronic
20 communication may be automatically stored in many places (e.g., temporary files or ISP
21   client software, among others). In addition to electronic communications, a computer
22 user's Internet activities generally leave traces or "footprints" and history files of the
23 browser application used.    .A forensic examiner often can recover evidence suggesting
24 whether a computer contains wireless software, and when certain files under investigation
25 were uploaded or downloaded. Such information is often maintained indefinitely until
26 overwritten by other data.
27          36.    Based on my training and experience, I have learned that producers of child
28 pornography can produce image and video digital files from the average digital camera, ·

     SA BERG AFFIDAVIT                                                      UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO #2018R00227                                                      SEATTLE, WASHINGfON9810l
                                                                                   (206) SS3-7970



                                                                                                            000016
         Case 3:18-cr-05141-BHS Document 32-2 Filed 04/22/19 Page 18 of 33




 1 mobile phone, or tablet. These files can then be easily transferred from the mobile device
 2 to a computer or other digital device, using the various methods described above. The
 3 digital files can then be stored, manipulated, transferred, or printed directly from a
 4 computer or other digital device. Digital files can also be edited in ways similar to those
 5 by which a photograph may be. altered; they can be lightened, darkened, cropped, or
 6 otherwise manipulated. As a result of this technology, it is relatively inexpensive and
 7 technically easy to produce, store, and distribute child pornography. In addition, there is
 8 an added benefit to the child pornographer in that this method of production is a difficult
 9 trail for law enforcementto follow.
10          37.   As part of my training and experience, I have become familiar with the
11 structure of the Internet, and I know that connections between computers o:n the Internet
12 routinely cross state and international borders, even when the computers communicating
13 with each other are in the same state. Individuals and entities use the Internet to gain
14 access to a wide variety of information; to send information to, and receive information
15 from, other individuals; to conduct commercial transactions; and to communicate via
16 email.
17          38.   Based on my training and experience, I know that cellular mobile phones
18 (often referred to as "smart phones") have the capability to access the Internet and store
19 information, such as images and videos. As a result,    an individual using a smart phone
20 can send, receive, and store files, including child pornography, without accessing a
21 personal computer or laptop. An individual using a smart phone can also easily connect
22 the device to a computer or other digital device, via a USB or similar cable, and transfer
23 data files from one digital device to another. Moreover, many media storage devices,
24 including smartphones and thumb drives, can easily be concealed and carried on an
25 individual's person and smartphones and/or mobile phones are also·often carried on an
26 individual's person.
27          39.   As set forth herein and in Attachment B to this Affidavit, I seek permission
28 to search for and seize evidence, fruits, and instrumentalities of the above-referenced

     SA BERG AFFIDAVIT                                                    UNITED STATES AlTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO #2018R00227                                                    SEATTLE, WASHINGfON98101
                                                                                 {206) 553-7970



                                                                                                          000017
         Case 3:18-cr-05141-BHS Document 32-2 Filed 04/22/19 Page 19 of 33




 1 crimes that might be found at the SUBJECT PREMISES or on the SUBJECT .PERSON,
2    in whatever form they are found. It has been my experience that individuals involved in
 3 child pornography often prefer to store images of child pornography in electronic form.
 4 The ability to store images of child pornography in electronic form makes digital devices,
 5 examples of which are enumerated in Attachment B to this Affidavit, an ideal repository
 6 for child pornography because the images can be easily sent or received over the Internet.
 7 As a result, one form in which these items may be found is as electronic eviderice stored
 8 on a digital device.
 9          40.    Based upon my knowledge, experience, and training in child pornography
10 investigations, and the training and experience of other law enforcement officers with
11   whom I have had discussions, I know that there are certain characteristics common to
12 individuals who have a sexualized interest in children and depictions of chilc4'en:·
13                 a.     They may receive sexual gratification, stimulation, and satisfaction
14 from contact with children; or from fantasies they may have viewing children engaged in
15 sexual activity or in sexually suggestive poses,. such as in person, in photographs, or other
16 ·visual media; or from literature describing such activity.
17                 b.     They may collect sexually explicit or suggestive materials in a
18 variety. of media, including photographs, magazines, motion pictures, videotapes, books,
19 slides, and/or drawings or other visual media. Such individuals of;len times use these
20 materials for their own sexual arousal and gratification. Further, they may use these
21   materials to lower the inhibitions of children they are attempting to seduce, to arouse the
22 selected child partner, or to demonstrate the desired sexual acts. These individuals may
23 keep records, to include names, contact information, and/or dates of these interactions, of
24 the children they have attempted to seduce, arouse, or with whom they have engaged in
25 the desired sexual acts.
26                 C.     They often maintain any "hard copies" of child pornographic
27 material that is, their pictures, films, video tapes, magazines, negatives, photographs,
28 correspondence, mailing lists, books, tape recordings, etc., in the privacy and security.of

     SA BERG AFFIDAVIT                                                   . UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO #2018R00227                                                     SEATILE, W ASHINGfON 98101   .
                                                                                  (206) 553-7970



                                                                                                           000018
          Case 3:18-cr-05141-BHS Document 32-2 Filed 04/22/19 Page 20 of 33




 1 their home or some other secure location. These individuals typically retain these "hard
·2 copies" of child pornographic material for many years, as they are highly valued.
 3                 d.    Likewise, they often maintain their child pornography collections
 4 that are in a digital or electronic format in a safe, secure and private environment, such as
 5 a computer and surrounding area. These collections are often maintained for several
 6 years and are kept close by, often at the individual's residence or some otherwise easily
 7 accessible location, to enable the owner to view the collection, which is valued highly.
 8                e.     They also may correspond with and/or meet others to share
 9 information and materials; rarely destroy correspondence from other child pornography
10 distributors/collectors; conceal such correspondence as they do their sexually explicit
11 material; and often maintain lists of names, addresses, and telephone numbers· of
12 individuals with whom they have been in contact and who share the same interests in
13 child pornography.
14                f.     They generally prefer not to be without their child pornography for
15 any prolonged time period. This behavior has been documented by law enforcement
16 officers involved in the investigation of child pornography throughout the world.
17                g.     E-mail itself provides a convenient means by which individuals can
18 access a collection of child pornography from any computer, at any location with Internet
19 access. Such individuals therefore do not need to physically carry their collections with
20 them but rather can access them electronically. Furthermore, these collections can be
21   stored on email "cloud" servers, which allow users to store a large amount of ~aterial at
22 no cost, without leaving any physical evidence on the users' computer(s).
23         41.    In addition to offenders who collect and store child pornography, law
24 enforcement has encountered offenders who obtain child pornography from the internet,
25 view the contents and subsequently delete the contraband, often after engaging in self-
26 gratification. In light of technological advancements, increasing Internet speeds and
27 ~orldwide availability of child sexual exploitative material, this phenomenon offers the
28 offender a sense of decreasing risk of being identified and/or apprehended with quantities

     SA BERG AFFlDAVIT                                                   UNITEDSTATESA1TORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO #2018R00227                                                    SEATTLE, WASHINGTON98101
                                                                                 (206) 553-7970




                                                                                                          000019
         Case 3:18-cr-05141-BHS Document 32-2 Filed 04/22/19 Page 21 of 33




 1 of contraband. This type of consumer is commonly referred to as a 'seek and :delete'
 2 offender, knowing that the same or different contraband satisfying their interests remain
 3 easily discoverable and accessible online for future viewing and self-gratification. I
 4 know that, regardless of whether a person discards or collects child pornography he/she
 5 accesses for purposes of viewing and sexual gratification, evidence of sµch activity is
 6 likely to be found on computers and related digital devices, including storage media, used
 7 .by the person. This evidence may include the files themselves, logs of account access
 8 events, contact lists of others engaged in trafficking of child pornography, backup files,
 9 and other electronic artifacts that may be forensically recoverable.
10          42.    Given the above-stated facts, and based on my knowledge, training and
11 experience, along with my discussions with other law enforcement officers who
12 investigate child exploitation crimes, I believe that the user who possessed and
13 distributed child pornography file(s) to the foreign public photo sharing website and then
14 discussed the circumstances of those images with undercover law enforcement in
15 February 2018 likely has a sexualized interest in children and depictions of children and
16 that evidence of child pornography is likely to be found on digital media devices,
17 including mobile and/or portable digital devices that belong to this user or to which this
18 user has access ..
19          43.    Based on my training and experience, and that of computer forensic agents
20 that I work and collaborate with on a daily basis, l know that every type and kind of
21   information, data, record, sound or image can exist and be present as electronically stored
22 information on any of a variety of computers, computer systems, digital devices, and
23 other electronic storage media. I also know that electronic evidence can be moved easily
24 from one digital device to another. As a result, I believe that electronic evidence may be
25 stored on arty digital device present at the SUBJECT PREMISES or on the SUBJECT
26 PERSON.
27          44.    Based on my training and experience, and my consultation with computer
28 forensic agents who are familiar with searches of computers, I know that in some cases

     SA BERG AFFIDAVIT                                                     UNITED STAIBS ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO #2018R00227                                                     SEATTLE, WASHINGTON98101
                                                                                  (206) 553-7970



                                                                                                           000020
         Case 3:18-cr-05141-BHS Document 32-2 Filed 04/22/19 Page 22 of 33




 1 · the·items set forth in Attachment B may take the form of files, documents, and other data
 2 that is user-generated and found on a digital device. In other cases, these items may take
 3 the form of other types •ofI data - including in some cases data generated automatically by
 4 the devices themselves.
 5            45.   Based on my training and experience, and my consultation with computer
 6 forensic agents who are familiar with searches of computers, I believe that if digital
          .                                     .

. 7 devices are found in the SUBJECT PREMISES or on the SUBJECT PERSON, there is
 8 probable cause to believe that the items set forth in Attachment B will be stored in those
 9 digital devices for a number of reasons, including but not limited to the following:
10                  a.    Once created, electronically stored information (ESI) can be stored
11 for years in very little space and at little or no cost. A great deal of ESI is created, and
12 stored, moreover, even without a conscious act on the part of the device operator. For
1J example, files that have been viewed via the Internet are sometimes automatically
14 downloaded into a temporary Internet directory or "cache," without the knowledge of the
15 device user. The browser often maintains a fixed amount of hard drive space devoted to
16 these files, and the files are only overwritten as they are replaced with more recently
17 viewed Internet pages or if a user takes affirmative steps to delete them. This ESI may
18 include relevant and significant evidence regarding criminal activities, but also, and just
19 as importantly, may include evidence of the identity of the device user, and when and
20 how the device was used. Most often, some affirmative action is necessary to delete ESL
21 And even when such action has been deliberately taken, ESI can often be recovered,
22 months or even years later, using forensic tools.
23                  b.    Wholly apart from data created directly (or indirectly) by user-
24 generated files, digital devices - in particular, a computer's internal hard drive - contain
25 electronic evidence of how a digital device has been used, what it has been used for, and
26 who has used it. This evidence can take the form of operating system configurations,
27 artifacts from operating systems or application operations, file system data structures, and
28 virtual memory "swap" or paging files. Computer users typically do not·erase or delete _

     SA BERG AFFIDAVIT                                                      UNITED STATES AITORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO #2018R00227                                                      SEAITLE, WASHINGTON98101
                                                                                   (206) 553-7970



                                                                                                            000021
          Case 3:18-cr-05141-BHS Document 32-2 Filed 04/22/19 Page 23 of 33




 1 this evidence, because special software is typically required for that task. However, it is
 2 technically possible for a user to use such specialized software to delete this type of
 3 .information - and, the use of such special software may itself result in ESI that is relevant
 4 to the criminal investigation. In particular, to properly retrieve and analyze electronically
 5 stored (computer) data, and to ensure accuracy and.completeness of such data and to
 ·6 prevent loss of the data either from accidental or programmed destruction, it is necessary
 7 to conduct a forensic examination of the computers. To effect such accuracy and
 8 completeness, it may also be necessary to analyze not only data storage devices, but also
 9 peripheral devices which may be interdependent, the software to operate them, and
10 related instruction manuals containing directions concerning operation of the computer
11 and software.
12                 V. SEARC:8 AND/OR SEIZURE OF DIGITAL DEVICES
13          46.    In addition, based on my training and experience and that of computer
14 forensic agents that I work and collaborate with on a daily basis, I know that in most
15 cases it is impossible to successfully conduct a complete, accurate, and reliable search for
16 electronic evidence stored on a digital device during the physical search of a search site
17 for a number ofreasons, including but not limited to the following:
18                 a.     Technical Requirements: Searching digital devices for criminal
19 evidence is a highly technical process requiring specific expertise and a properly
20 controlled environment. The vast array of digital hardware and software available
21   requires even digital experts to specialize in particular systems and applications, so it is
22 difficult to know before a search which expert is qualified to analyze the particular
23 system(s) and electronic evidence found at a search site. As a result, it is not always
24 possible to bring to the search site all of the necessary personnel, technical manuals, and
25 specialized equipment to conduct a thorough search of every possible digital
26 device/system present. In addition, electronic evidence search protocols are exacting
·27 scientific procedures designed to protect the integrity of the evidence and to recover even
28 hidden, erased, compressed, password-protected, or encrypted files. Since ESI is

     SA BERG AFFIDAVIT                                                      UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO #2018R00227                                                       SEATTLE, WASHINGfON98101
                                                                                    (206) 553-7970



                                                                                                             000022
          Case 3:18-cr-05141-BHS Document 32-2 Filed 04/22/19 Page 24 of 33




 1 extremely vulnerable to inadvertent or intentional modification or destruction (both from
 2 external sources and from destructive code embedded in the system such as a "booby
 3 trap"), a controlled environment is often essential to ensure its complete and accurate
 4 analysis.
 5                 b.     Volume of Evidence: The volume of data stored on many digital
 6 devices is typically so large that it is impossible to search for criminal evidence in a
 7 reasonable period of time during the execution of the physical search of a search site. A
 8 single megabyte of storage space is the equivalent of 500 double-spaced pages of text. A
 9 single gigabyte of storage space, or 1,000 megabytes, is the equivalent of 500,000
10 double-spaced pages of text. Computer hard drives are now being sold for personal
11   computers capable of storing up to four terabytes (4,000 gigabytes of data.) Additionally,
12 this data may be stored in a variety of formats or may be encrypted (several new
13 commercially available operating systems provide for automatic encryption of data upon
14 shutdown of the computer).
15                 C.     Search Techniques: Searching the ESI for the items described in
16 Attachment B may require a range of data analysis techniques. In some cases, it is
17 possible for agents and analysts to conduct carefully targeted searches that can locate
18 evidence without requiring a time-consuming manual search through unrelated materials
19 that may be commingled with criminal evidence. In other cases, however, such
20 techniques may not yield the evidence described in the warrant, and law enforcement
21   personnel with appropriate expertise may need to conduct more extensive searches, such
22 as scanning areas of the disk not allocated to listed files, or peruse every file briefly to
23   dete.rmine whether it falls within the scope of the warrant.
24          4 7.   In this particular case, and in order to protect the third party privacy of
25   innocent individuals residing in the residence, the following are search techniques that
26 will be applied:
27          1.     Device use and ownership will be determined through interviews, if
28 possible, and through the identification of user account(s), associated account names, and

     SA BERG AFFIDAVIT                                                      UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO #2018R00227                                                      SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970



                                                                                                            000023
         Case 3:18-cr-05141-BHS Document 32-2 Filed 04/22/19 Page 25 of 33




 1 logons associated with the device. Determination of whether a password is used to lock a
 2 user's profile on the device(s) will assist in knowing who had access to the dev}ce or
 3 whether the password prevented access.
 4          ii.    Use of hash value library searches.
 5          111.   Use of keyword searches, i.e., utilizing key words that are known to be
·6 associated with the sharing of child pornography.
 7          iv.    Identification of non"'default programs that are commonly known to be used
 8 for the exchange and viewing of child pornography, such as, eMule, uTorrent, BitTorrent,
 9 Ares, Shareaza, Gnutella, etc.
10          v.     Looking for file names indicative of child pornography, such as, PTHC,
11 PTSC, Lolita, 3yo, etc. and file names identified during the undercover download of child
12 pornography.
13          v1.    Viewing of image files and video files.
14          vu.    As indicated above, the search will be limited to evidence of child
15          pornography and will not include looking for personal documents and files that are
16          unrelated to the crime.
17          48.    These search technique~ may not all be required or used in a particular
18 order for the identification of digital devices containing items set forth in Attachment B
19 to this Affidavit. However, these search techniques will be used systematically in an
20 effort to protect the privacy of third parties. Use of these tools will allow for the quick
21   identification of items authorized to be seized pursuant to Attachment B to this Affidavit,
22 and will also assist in the early exclusion of digital devices and/or files which do not fall
23 within the scope of items authorized to be seized pursuant to Attachment B to this
24 Affidavit.
25          49.    In accordance with the information in this Affidavit, la:w enforcement
26 personnel will execute the search of digital devices seized pursuant to this warrant as
27 follows:
28

     SA BERG AFFIDAVIT                                                     UNITED STAlES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO #2018R00227 ·                                                   SEATTLE, WASHINGTON98101
                                                                                  (206) 553-7970



                                                                                                           000024
         Case 3:18-cr-05141-BHS Document 32-2 Filed 04/22/19 Page 26 of 33




 1                   a.   Upon securing the search site, the search team will conduct an initial
 2 review -of any digital devices/systems to determine whether the ESI contained therein can
 3 be searched and/or duplicated on site in a reasonable amount of time and without
 4 jeopardizing the ability to accurately preserve the data.
 5                   b.   If, based on their training and experience, and the resources
 6 available to them at the search site, the search team determines it is not practical to make
 7 an (?n-site search, or to make an on-site copy of the ESI within a reasonable amount of
 8 time and without jeopardizing the ability to accurately preserve the data, then the digital
 9 devices will be seized and transported to an appropriate law enforcement labor~tory for
10 review and to be forensically copied ("imaged"), as appropriate.
11                   c.   In order to examine the ESI in a forensically sound manner, law
12 enforcement personnel with appropriate expertise will produce a complete foren~ic
13 image, if possible and appropriate, of any digital device that is found to contain data or
14 items that fall within the scope of Attachment B of this Affidavit. In addition,
15 appropriately trained personnel may search for and attempt to recover deleted, hidden, or
16 encrypted data to determine whether the data fall within the list of items to be seized
17. pursuant to the warrant. In order to search fully for the items identified in the warrant,
18 law enforcement personnel, which may include investigative agents, may then examine
           .                                                                            \

19 all of the data contained in the forensic image/sand/or on the digital devices to view their
20 precise contents and determine whether the data fall within the list of items to be seized
21   pursuant to the warrant.
22                   d.   The search techniques that will be used will be only those
23 methodologies, techniques and protocols as may reasonably be expected to find, identify,
24 segregate and/or duplicate the items authorized to be seized pursuant to Attachment B to
25 this Affidavit.
26                   e.   If, after conducting its examination, law enforcement personnel
27 determine that any digital device is an instrumentality of the criminal offenses referenced
28 above, the government may retain that device during the pendency of the case as

     SA BERG AFFIDAVIT                                                    UNITED STATES ATTORNEY
                                                                          700STEWART STREET, SUITE 5220
     USAO #2018R00227                                                     SEATTLE, WASHINGfON98101
                                                                                 (206) 553-7970



                                                                                                          000025
         Case 3:18-cr-05141-BHS Document 32-2 Filed 04/22/19 Page 27 of 33




 1 necessary to, among other things, preserve the instrumentality evidence for trial, ensure
 2 the chain of custody, and litigate the issue of forfeiture.
 3         50.     In order to search for ESI that falls within the list of items to be seized
 4 pursuant to Attachment B to this Affidavit, law enforcement personnel will seize and
 5 search the following items (heretofore and hereinafter referred to as "digital devices"),
 6 subject to the procedures set forth above:
 7                 a.     Any digital device capable of being used to commit, further, or store
 8 evidence of the offense(s) listed above;
 9                 b.     Any digital device used to facilitate the transmission, creation,
10 display, encoding, or storage of data, including word processing equipment, modems,
11 docking stations, monitors, printers, cameras, encryption devices, and optical scanners;
12                 c.     Any magnetic, electronic, or optical storage device capable of
13 storing data, such as disks, tapes, CD-ROMs, CD-Rs, CD-RWs, DVDs, printer or
14 memory buffers, smart cards, PC cards, memory sticks, flash drives, thumb drives,
15 camera memory cards, media cards, electronic notebooks, and personal digital assistants;
16                 d.     Any documentation, operating logs and reference manuals regarding
17 the operation of the digital device, or software;
18                 e.     Any applications, utility programs, compilers, interpreters, and other
19 software used to facilitate direct or indirect communication with the device hardware, or
20 ESI to be searched;
21                 f.     Any physical keys, encryption devices, dongles and similar physical
22 items that are necessary to gain access to the digital device, or ESI; and
23                 g.     Any passwords, password files, test keys, encryption codes or other
24 information necessary to access the digital device or ESL
25                                      VI. CONCLUSION
26         51.     Based on the foregoing, I believe there is probable cause that evidence,
27 fruits, and instrumentalities of violations of 18 U.S.C. § 2251(a) (Production of Child
28 Pornography), 18 U.S.C. § 2252(a)(2) (Receipt or Distribution of Child Pornography),

     SA BERG AFFIDAVIT                                                       UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO #2018R00227                                                       SEATTLE, WASHJNGTON9810!
                                                                                    (206) 553.7970



                                                                                                             000026
          Case 3:18-cr-05141-BHS Document 32-2 Filed 04/22/19 Page 28 of 33




 1 and 18 U.S.C. § 2252(a)(4)(B) (Possession of Child Pornography) are located at the
 2 SUBJECT PREMISES or on the SUBJECT PERSON as more fully described in
 3 Attachment A to this Affidavit, as well as on and in any digital devices found therein. I
 4 therefore request that the court issue a warrant authorizing a search of the location,
 5 vehicles, and person specified in Attachment A for the items more fully described in
 6 . Attachment B.
7
 8
                                                      Reese E. e , Affiant
 9                                                    Special gent
                                                      Homeland Security Investigations
10
11
12
            Subscribed and sworn to before me this   ZrtA   day of March, 2018. In addition to ·
     this affidavit, I have reviewed the images contained in Exhibit   i to this· affidavit.    Upon
13
     reviewing the images, the envelope containing them was sealed, and I affixed my
14
     signature to a label placed across the seal.
15
16                                                    vu.        A,.       cf                  •
17                                                   ~FRICKE~
                                                      United States Magistrate Judge
18
19
20
21
22
23
24
25
26
27
28

     SA BERG AFFIDAVIT                                                       UNITED STATES ATIORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO #2018R00227                                                       SEATTLE, W ASHINGfON 98101
                                                                                    (206) 553-7970




                                                                                                             000027
            Case 3:18-cr-05141-BHS Document 32-2 Filed 04/22/19 Page 29 of 33




  1                                        ATTACHMENT A
  2                              Description of Property to be Searched
  3           The SUBJECT PREMISES is the property located at 100 174th St. S., Spanaway,
  4 Washington 983 8 7, and is more fully described as unit "100" of a blue in color two-story
  5 duplex with white trim that sits on the southwest comer of 174th St. S and A St. Unit 100
  6 is on the south side of the duplex. The front door to the SUBJECT PREMISES is on the
  7 east side of the building and is white in color. The numbers "100" in a vertical fashion
  8 are posted directly below the exterior light fixture to the right of the garage door, and
  9 above the gate. The duplex is surrounded with a wood fence, with a gate leading to the
 10 front door. The garage for the SUBJECT PREMISES is on the southeast comer of the
 11    building and the door faces east.
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
                  The search is to include all rooms and persons within the SUBJECT PREMISES,
                                                                                   I
 25
       vehicles located on the SUBJECT PREMISES, and all garage/parking spaces or storage
 26
       units/outbuildings exclusively assigned to unit 100 and any digital device(s) found
. 27
       therein.
 28

       ATTACHMENT A - 1                                                    UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
       USAO #2018R00227                                                    SEATTLE, WASHINGTON98!01
                                                                                  (206) 553-7970



                                                                                                           000028
         Case 3:18-cr-05141-BHS Document 32-2 Filed 04/22/19 Page 30 of 33




 1          The SUBJECT PERSON is Donnie Barnes Sr. (DOB: XXIXX/1967), pictured
 2 below:
 3
 4
 5
 6
 7
'8

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ATTACHMENT A - 2                                          UNITED STATES AITORNEY
                                                              700 STEWART STREET, SUlTB 5220
     USAO #2018R00227                                          SEATTLE, WASHINGfON98101
                                                                      (206) 553-7970



                                                                                               000029
          Case 3:18-cr-05141-BHS Document 32-2 Filed 04/22/19 Page 31 of 33




 1                                      ATTACHMENT B
 2                                   ITEMS TO BE SEIZED
 3          The following records, documents, files, or materials, in whatever form, including
 4 handmade or mechanical form (such as printed, written, handwritten, or typed),
 5 photocopies or other photographic form, and electrical, electronic, and magnetic form
 6 (such as CDs, DVDs, smart cards, thumb drives, camera memory cards, electronic
 7 notebooks, or any other storage medium), that constitute evidence, instrumentalities, or
 8 fruits of violations of 18 U.S.C. § 2251(a) (Production of Child Pornography), 18 U.S.C.
 9 § 2252(a)(2) (Receipt or Distribution of Child Pornography), and 18 U.S.C. §
10 2252(a)(4)(B) (Possession of Child Pornography), which may be found at the SUBJECT
11 PREMISES or on the SUBJECT PERSON:
12          1.     Any visual depiction of minor(s)·engaged in sexually explicit conduct and
13 child erotica, in any format or media and any items depicted in those visual depictions .
14 that may help to identify the person depicted or the creator of the depictions;
15          2.     Evidence of the installation and use of P2P software, and any associated
16 logs, saved user names and passwords, shared files, and browsing history;
17        · 3.     Letters, e-mail, text messages, and other correspondence identifying
18 persons transmitting child pornography, or evidencing the transmission of child
19 pornography, through interstate or foreign commerce, including by mail or by computer;
20          4.     All invoices, purchase agreements, catalogs, canceled checks, money order
21   receipts, credit card statements or other documents pertaining to the transportation or
22 purchasing of images of minors engaged in sexually explicit conduct;
23          5.     Any and all address books, names, lists of names, telephone numbers, and
24 addresses of individuals engaged in the transfer, exchange, or sale of child pornography;
25          6.     Any non-digital recording devices and non-digital media capable of storing
26 images and videos.
27          7.     Digital devices and/or their components, which include, but are not limited
28 to:

     ATTACHMENTB-1                                                        UNITED STATES AITORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO #2018R00227                                                     SEATTLE, WASH1NGfON98I01
                                                                                 (206) 553-7970



                                                                                                          000030
          Case 3:18-cr-05141-BHS Document 32-2 Filed 04/22/19 Page 32 of 33




 1                   a.    Any digital devices and storage device capable of being used to
 2 commit, further, or store evidence of the offense listed above;
 3                   b.     Any digital devices used to facilitate the transmission, creation,
 4 display, encoding or storage of data, including word processing equipment, modems,
 5 docking stations, monitors, cameras, printers, encryption devices, and optical scanners;
 6                   C.     Any magnetic, electronic, or optical storage device capable of
 7 storing data, such as disks, tapes, CD-ROMs, CD-Rs, CD-RWs, DVDs, printer or
 8 memory buffers, smart cards, PC cards, memory sticks, flashdrives, USB/thumb drives,
 9 camera memory cards, media cards, electronic notebooks, and personal digital assistants;
10                   d.     Any documentation, operating logs and reference manuals regarding
11   the operation of the digital device or software;
12                   e.    Any applications, utility programs, compilers, interpreters, and other
13 software used to facilitate direct or indirect communication with the computer hardware,
14 storage devices, or data to be searched;
15                   f.     Any physical keys, encryption devices, dongles and similar physical
16 items that are necessary to gain access to the computer equipment, storage devices or
17 data; and
18                   g.     Any passwords, password files, test keys, encryption codes or other
19 information necessary to access the computer equipment, storage devices or data;
20          8.       Evidence of who used, owned or controlled any seized digital device(s) at
21   the time the things described in this warrant were created, edited, or deleted, such as logs,
22 registry entries, saved user names and passwords, documents, and browsing history;
23          9.       Evidence of malware that would allow others to control any seized digital
24 device(s) such as viruses, Trojan horses, and other forms of malicious software, as well
                 '
25   as evidence of the presence or absence of security software designed to detect malware;
26 as well as evidence of the lack of such malware;
27          10.      Evidence of the attachment to the digital device(s) of other storage devices
28 or similar containers for electronic evidence;

     ATTACHMENT B - 2                                                       UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO #2018R00227                                                       SEATTLE, WASHJNGTON98JOJ
                                                                                   (206) 553-7970



                                                                                                            000031
          Case 3:18-cr-05141-BHS Document 32-2 Filed 04/22/19 Page 33 of 33




  1         11.    Evidence of counter-forensic programs (and associated data) that are
 2 designed to eliminate data from a digital device;
 3          12.    Evidence of times the digital device(s) was used;
 4          13.    Any other ESl from the digital device(s) necessary to understand how the
 5 digital device was used, the purpose of its.use, who used it, and when.
 6         · 14.   Records and things evidencing the use of the IP addresses 73.140.63.12 and
 7 97.126.88.78 (the SUBJECT IP ADDRESSES) including:
 8                 a.    Routers, modems, and network equipment used to connect
 9 computers to the Internet;
10                 b.    Records of Internet Protocol (IP) addresses used;
11                 C.    Records of Internet activity, including firewall logs, ~aches, browser
12. history and cookies, "bookmarked" or "favorite" web pages, search terms that the user
13 entered.into any Internet search engine, and records of user-typed web addresses.
14
15 The seizure of digital devices and/or their components as set forth herein is
   specifically authorized by this search warrant, not only to the extent that such
16 digital devices constitute instrumentalities of the criminal activity described above,
   but also for the purpose of the conducting off-site examinations of their contents for
17 evidence, instrumentalities, or fruits of the aforementioned crimes.
18
19
20
21
22
23
·24
25
26
27
28

      ATTACHMENT B - 3                                                   UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
      USAO #2018R00227                                                  SEATTLE, WASHINGTON98101
                                                                                (206) 553-7970



                                                                                                         000032
